In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-20-00029-CV
        ___________________________

IN THE INTEREST OF B.I. AND R.A., CHILDREN


     On Appeal from the 360th District Court
             Tarrant County, Texas
         Trial Court No. 360-596086-16


     Before Birdwell, Bassel, and Womack, JJ.
       Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      On July 6, 2020, we notified appellant that her brief had not been filed as the

appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could dismiss

the appeal for want of prosecution unless, within ten days, appellant filed with the

court an appellant’s brief and an accompanying motion reasonably explaining the

brief’s untimely filing and why an extension was needed. See Tex. R. App. P. 10.5(b),

38.8(a)(1), 42.3(b). We have received no response.

      Because appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).



                                                       Per Curiam

Delivered: August 20, 2020




                                            2